Citation Nr: 0912378	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for a service connected low back disability.

2.  Entitlement to a disability rating in excess of 10 
percent for service connected right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In April 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
refer the case to the Director of the Compensation and 
Pension Service for consideration of the claim on an 
extraschedular basis.  The action specified in the April 2007 
Remand completed, the matter has been properly returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the case was on remand, the RO scheduled a VA 
examination since the Veteran's disabilities have not been 
evaluated since May 2005.  An August 2008 letter from the RO 
informed the Veteran that he was being scheduled for a VA 
examination and that he would be notified by the nearest VA 
medical facility of the time, date, and place of his 
appointment.  However, there is no such notification letter 
of record.  

The Veteran asserted in a December 2008 letter that he was 
not notified of his appointment date and time until one day 
prior to his examination, at which point he was unable to 
attend due to a prior work commitment.  The Veteran also 
stated that he was not permitted to reschedule his 
appointment, despite his attempts to do so.  

The RO attempted to obtain a copy of the notice, without 
success. 

As there is no copy of the notification letter sent to the 
Veteran from the VA medical facility informing him of the 
date, time, and place of his appointment, the Board must 
accept the Veteran's assertions regarding the inadequacy of 
his notice to be true.  

The Board finds that a medical examination is necessary to 
properly evaluate the current severity of the Veteran's 
disabilities.  Accordingly, the case must be remanded to 
afford the Veteran a VA medical examination of his low back 
and right hip disabilities.  The Veteran must be given at 
least thirty days notice of the time, date, and place 
scheduled for his examination and a copy of this notice 
should be placed in the Veteran's claim folder.  

The Board apologizes for the delay in the adjudication of 
this case. 

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

On remand, the Veteran should be provided with appropriate 
Vazquez-Flores notice, including copies of the relevant 
diagnostic codes for rating his low back and right hip 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), including 
copies of the relevant diagnostic codes 
for rating his low back and right hip 
disabilities.  

2.  The Veteran should be afforded a 
medical examination to evaluate his low 
back and right hip disabilities.  The 
Veteran should be provided with at least 
30 days notice prior to the scheduled 
appointment, and a copy of the notice 
informing the Veteran of the date, time, 
and place of his examination should be 
placed in the Veteran's claim folder.  The 
examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




